Citation Nr: 1201638	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-26 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of treatment of cancer of the lip.

REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran






ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  An unappealed January 2005 rating decision denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of cancer of the lip.

2.  In December 2006, the Veteran sought to reopen the claim for compensation under 38 U.S.C.A. § 1151 for residuals of cancer of the lip.  

3.  The evidence submitted since the prior final denial is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim.  

4.  The competent medical evidence of record is at least in equipoise as to whether cancer of the neck region is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing  medical or surgical treatment for lip cancer.  

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for compensation under 38 U.S.C.A. § 1151 for residuals of treatment of cancer of the lip.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  Compensation under the provisions of 38 U.S.C.A. § 1151  is warranted for residuals of treatment of cancer of the lip.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Court has ruled that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1   (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the veteran with notice of the evidence of service connection found lacking in the previous denial.  Kent at 10.

In an July 2008 letter, the RO provided the Veteran with notice that fulfilled the requirements of Dingess and Kent.  The notice advised the Veteran of the basis of the previous denial and informed him that new and material evidence was necessary to reopen the claim.  The Veteran was advised what information VA would obtain on his behalf and what evidence he should submit in support of his claim.  The letter also explained how disability ratings and effective dates are determined. 

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The relevant medical records identified by the Veteran have been obtained and associated with the claims file.  The Veteran has not identified any outstanding evidence.  A VHA medical opinion has been obtained.  

In this case, VA provided the Veteran adequate notice and assistance with regard to the claim being decided.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

II.  Analysis of Claim

A.  Claim to Reopen

The Veteran seeks to reopen a previously denied claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of cancer of the lip.  

A January 2005 rating decision denied the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for cancer of the lip.  The denial was based upon a finding that additional disability of cancer of the lip was not the result of VA care.   

In a February 2005 letter, the RO provided the Veteran with notice of the rating decision and his appellate rights.  The Veteran did not submit a timely notice of disagreement.  The February 2005 rating decision is therefore final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2005). 

The evidence of record at the time of the February 2005 rating decision included VA and private treatment records, a transcript of a hearing held at the RO in March 2004, and a report of an August 2004 VA examination.   

In December 2006, the Veteran sought to reopen his claim for compensation under 38 U.S.C.A. § 1151.  Generally, a claim which has been denied in a decision of the Board may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7104(b).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 
A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380   (Fed. Cir. 1996).  

The Board notes that the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010) changed the analysis of a claim to reopen by stating the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

The evidence received since the prior final denial of the claim includes the Veteran's statements, private medical records from Massachusetts Eye and Ear Infirmary and Massachusetts General Hospital, a report from Dr. Randolph, medical treatise articles about head and neck cancer, statements from VA physicians dated in August 2008, the Veteran's written statements, the transcript of the June 2008 Board hearing and a VHA medical opinion.   

The medical records from Massachusetts Eye and Ear Infirmary and Massachusetts General and Dr. Randolph reflect treatment of squamous cell carcinoma of the lower lip.  The August 2008 VA physician statements addressed the diagnosis and treatment of the Veteran's lip cancer.  The VHA medical opinion addresses the issue of whether the Veteran's neck cancer was the result of carelessness, negligence, lack of proper skill or error in judgment or similar instance of fault  or an event not reasonably foreseeable.

The Board finds that new and material evidence has been received to reopen the claim for entitlement to compensation under 38 U.S.C.A. § 1151.  The evidence submitted since the prior denial reflects treatment for residuals of head and neck cancer and includes medical opinions regarding the issue of whether the Veteran's neck cancer was the result of carelessness, negligence, lack of proper skill or error in judgment or similar instance of fault  or an event not reasonably foreseeable.  This evidence is neither cumulative nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the Veteran's claim. 

Having determined that new and material evidence has been received, the Board may proceed to address the merits of the Veteran's claim for compensation under 38 U.S.C.A. § 1151.

B.  Compensation under 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151  (West 2002), compensation shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service- connected.  A qualifying disability is one that is not the result of a veteran's willful misconduct, and that was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonable foreseeable.  38 U.S.C.A. § 1151(a) (West 2002). 

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, upon which the claim is based to the veteran's condition after such care or treatment has stopped.  38 C.F.R. §§ 3.358(b)(1), 3.361(b) (2011).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability.  38 C.F.R. 
§§ 3.358(c)(1), 3.361(c)(1) (2011).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (as explained in paragraph (c) of this section); and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. 
§ 3.361(d)(1) (2011). 
Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) . 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Records show that the Veteran had an incisional biopsy of the lower lip in June 1998.  The lesion was incompletely excised at the time, and subsequent wedge resection of the lip was required in July 1998.  The Veteran developed cervical metastases in 1999.  This required bilateral neck dissection and postoperative therapy.  

The Veteran essentially asserts that the biopsy on his lip was improperly performed by the VA, causing his condition to progress.    

The Veteran had a VA examination in October 2004.  The examiner reviewed the claims file and opined that he was unable to state whether or not the VA's misdiagnosis or mistreatment led to the spread of the Veteran's cancer.  The examiner stated that he was not given enough information to evaluate.  He noted that there were two doctor's reports and nothing regarding the Veteran's cancer.  

In a treatment record dated in August 2008, a VA physician noted that he reviewed the Veteran's history, examined the Veteran, supervised the resident and was involved in the treatment plan.  The physician stated that metastasis from lip squamous cell carcinoma is not common; however, metastasis can be seen in locally advanced cancer, long duration of cancer, biologically aggressive cancer, and/or surgical trauma such as biopsy.  It was noted that the physician arranged for the Veteran to see another physician regarding the issue of whether cervical metastasis was related to the lower lip biopsy that was perfomed by a VA doctor in 1998.  

In August 2008, the Veteran submitted a medical opinion from a VA chief of otolaryngology.  The opinion stated that the Veteran's cancer in his neck may have occurred from his lip cancer which was biopsied prior to the development of the neck cancer.  He indicated that he agreed with the August 2008 VA physician statement that, in the Veteran's case "metastasis from lip squamous cell carcinoma is not common. However, metastasis can be seen in locally advanced cancer, long duration of cancer, biologically aggressive cancer, and/or surgical trauma such as biopsy."

In August 2010, the Veteran submitted a medical opinion from Dr. P.K., M.D., a head and neck surgeon.  Therein, Dr. P.K. noted that the Veteran has a history of metastatic squamous cell carcinoma of the lip which was treated with surgery and radiation therapy completed in 2000.  Dr. P.K. indicated that he reviewed all of the Veteran's records, ranging from the original biopsy to his most recent records.  He noted that the Veteran originally had an incisional biopsy of a lower lip lesion in June 1998.  The lesion was incompletely excised at the time, and subsequent wedge resection of the lip was required  in July 1998.  Dr. P.K. noted that the Veteran subsequently developed cervical metastases the following year, which required  bilateral neck dissections and post-operative radiation therapy.    

Dr. P.K. opined that, as a result of this treatment, the Veteran is fully disabled to work.  He noted that there has been concern that the original biopsy caused a spread of cancer cells which subsequently caused metastatic disease to occur the following year.  Dr. P.K. stated that, although this cannot be proven with absolute certainty, and although there is no specific evidence to document this, it is entirely conceivable that the initial incomplete removal caused a subsequent progression of the disease.  Dr. P.K. noted that this was stated with a reasonable degree of medical certainty.  

A VHA medical opinion was obtained in April 2011.  The examiner opined that there was no wrongdoing in this case.  It was noted that the Veteran had a nonhealing ulcer on his lip for approximately 7 to 8 months before it was biopsied.  It was biopsied in June 1998 after having been recognized appropriately at that time to be probable cancer.  The excision was incomplete, and so he was scheduled for a wedge resection of the lesion on his lip in July, which was well within a reasonable margin to do resection of a lesion whose margins had been positive.  This was done effectively, and the margins were negative, and it was believed there was a complete resection of the nodule.  There was no evidence of any metastatic disease at that time.  Approximately a year later (some time in 1999), he noted himself to have a lymph gland in his submandibular area.  This was first noticed in Florida, and an attempt at a biopsy was done, for which the examiner noted he did not have records.  The Veteran later returned to Boston, where a CAT scan showed an abnormal node, and a fine-needle biopsy was consistent with squamous cell carcinoma.   The Veteran underwent bilateral radical neck dissection in December 1999 at Mass General Hospital.  The review of the pathology of that resection showed only one node with cancer.  The cancer abutted the capsule, but did not break through it, and the rest of the nodes in the specimen were negative.  It was noted that, because of the positive node, he was treated with postoperative radiation therapy again at Mass General Hospital, and much of his symptoms that occurred after this treatment, including hypothyroidism, are related to the combination of this radical surgery plus radiation therapy.  The examiner stated that these are common complications of this type of treatment.  The examiner stated, "I do not believe that the time between the recognition, biopsy and definitive resection of the original nodule in 1998 affected this metastatic spread."  The examiner noted that it is well within reason to manage a lip lesion in the way it was managed.  The examiner stated that he does not think that the procedures were responsible for the subsequent spread of the cancer recognized about a year later, and the Veteran was managed appropriately.    

In August 2011, the Board obtained another VHA medical opinion.  The examining physician addressed the clinical history.  It was noted that the Veteran, at age 51, felt a lump in his lower lip for one year.  He had an incisional biopsy at the Boston VA in June 1998.  This showed squamous cell carcinoma.  He had a wedge resection performed at the Massachusetts Eye and Ear Infirmary in July 1998.  One year later, he was found to have bilateral cervical lymph node metastases.  He underwent bilateral radical neck dissections in November 1999, followed by  post-operative radiation therapy, totaling 60 Gy.  The dates of the radiation were January 2000 through March 2000.  It was noted that the cancer had not recurred since the neck dissections and the post-op radiation. 

The VHA examiner opined that the Veteran was treated in a very standard fashion, and he was no evidence of deviation from the standard of care.  The examiner noted that it is routine for suspicious lumps and bumps to undergo incisional biopsy.  If cancer is found, then a more definitive surgical or combined modality procedure can then be carried out based on the information generated from the biopsy.  The examiner stated that the biopsy does not promote dissemination of the cancer cells toward the regional lymph nodes.  

The examiner stated that, in the case of low stage lip cancer, cervical lymph node metastases occur in 5 to 10 percent of cases.  The examiner stated that there is no way to predict which patients will develop them and which will not.  Careful follow-up examination together with CAT scans of the neck, may detect the spread to neck nodes and allow surgical and radiation intervention, as was done in this case.  

In summary, the examiner noted that a 51-year old developed a lesion in his lower lip which was biopsied to reveal cancer.  He was treated with a wedge resection at a reputable institution in Boston.  One year later, he was found to have cervical lymph node metastases.  This was treated with bilateral radical neck dissections followed by post-operative radiation.  The tumor has not recurred since.  The examiner concluded that, with a reasonable degree of medical certainty, he can assert that the Veteran was handled in accordance with the standard of care, and he saw no evidence of mismanagement or malpractice.  

First,  the examiner addressed whether the Veteran's neck cancer resulted from carelessness, negligence, lack of proper skill or error in judgement.  The examiner opined that the Veteran was handled appropriately.  The examiner stated that cervical lymph nodes are involved with regional metastases in 5-10  percent of cases of early stage lip cancer.  The examiner stated that there is no reliable method of predicting who will develop these metastases.  The examiner stated that careful follow-up examinations can find the disease early so that treatment can be initiated when the disease burden is low.  

The examiner next addressed whether the development of head and neck cancer is a necessary consequence of surgical treatment properly administered.  The examiner stated that the development of cervical lymph nodes containing cancer, i.e. regional spread of disease, is the natural state of disease progression and is not initiated or promoted by surgery to the primary site, regional lymph nodes and distant spread.  The examiner stated that this is why the staging system is the TNM system:  T= primary tumor; N= regional lymph nodes; M = distant metastasis.  It was noted that the Veteran had a T1N0 tumor on the lower lip; a small amount of cancer, and negative cervical lymph nodes.  After surgery, he had a 5-10 percent risk of the development of regional metastases.    

The Board has carefully reviewed and considered the opinions provided in this case.  The probative value of a medical opinion is based upon factors such as personal examination of the patient, personal review of the patient's medical records, knowledge and skill of the examiner in analyzing the data, accuracy of the factual premise underlying the opinion, the degree of certainty expressed by the examiner and the rationale offered for the underlying medical opinion.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Sklar v. Brown, 5 Vet. App. 140 (1993); Elkin v. Brown, 5 Vet. App. 474, 478   (1993); Grover v. West, 12 Vet. App. 109, 112   (1999).  While professional opinions must be considered, VA is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim).  Hayes v. Brown, 5 Vet. App. 60   (1993). 
  




Dr. P.K., the Veteran's private otolaryngologist, and a VA chief of otolaryngology provided opinions in support of the Veteran's claim.  Significantly,  Dr. P.K., opined with a reasonable degree of medical certainty that the initial incomplete removal of the lesion caused the progression of the Veteran's disease.  The August 2008 opinion from the VA otolaryngologist indicated that metastasis of lip squamous cell carcinoma is not common and further stated that metastasis may result from surgical trauma such as biopsy.  Given the expertise of these physicians and the degree of certainty with which they stated their medical opinions, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's additional disability of cancer in the neck region was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonable foreseeable.  38 U.S.C.A. 
§ 1151(a) (West 2002).  Accordingly, in light of the foregoing and resolving any doubt in the Veteran's favor, the Board concludes that compensation under 38 U.S.C.A. § 1151 is warranted for residuals of treatment of cancer of the lip.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of treatment of cancer of the lip is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


